Citation Nr: 9911837	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-33 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to a higher rating for residuals of a right knee 
injury with osteochondroma, initially evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1982 to August 1988.

A September 1994 Board of Veterans' Appeals (Board) decision 
granted service connection for residuals of a right knee 
injury with osteochondroma.  This appeal comes to the Board 
from October 1994 and later RO rating decisions that 
implemented the September 1994 Board decision by granting 
service connection for residuals of a right knee injury with 
osteochondroma, and assigned an initial evaluation of 
20 percent for this condition, effective from August 1988; 
increased the evaluation to 100 percent, effective from May 
1990, under the provisions of 38 C.F.R. § 4.30 (1998) based 
on surgery and convalescence for this condition; and then 
resumed the evaluation of 20 percent, effective from July 
1990.  In January 1998 and August 1998, the Board remanded 
the case to the RO for additional development.  The case was 
returned to the Board in 1999.


FINDING OF FACT

The veteran's right knee disability is manifested primarily 
by pain, occasional mild to moderate instability, decreased 
sensation to pinprick and light touch over a small area on 
the lateral surface, and X-ray evidence of osteochondromas 
and slight arthritis that produce no more moderate functional 
impairment; painful motion or symptoms that produce severe 
functional impairment are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post 
operative residuals of a right knee injury with 
osteochondromas and traumatic arthritis are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Codes 5003, 5015, 5257, 5260, 
5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from May 1982 to August 1988.

A private medical report shows that the veteran underwent a 
medical examination in August 1988 while still in service.  
He gave a history of a right knee injury over one year ago.  
It was also noted that he had been in an accident 3 years ago 
with history of multiple osteochondromatosis.  Examination of 
the knee revealed 2+ positive Drawer sign with a Lochman's on 
the right as compared to the left.  There was no swelling.  
There was no tenderness in the medial joint line.  The 
impression was history of multiple osteochondromatosis.  

VA medical reports show that the veteran was seen and 
examined in the late 1980's and 1990's for right knee 
problems.  The more salient medical reports with regard to 
his claim for a higher rating for the right knee disability, 
initially evaluated as 20 percent disabling, are discussed in 
the following paragraphs.

At a VA medical examination in October 1988, the veteran had 
full range of motion of the right knee.  X-rays of the right 
knee showed multiple osteochondromas.

VA medical reports of the veteran's treatment in 1990 show 
that the veteran had problems with instability of the right 
knee.  A summary of hospitalization in May 1990 notes a 
history of chronic anterolateral rotary insufficiency in the 
right knee with continued symptoms of instability.  He 
underwent right anterior cruciate ligament reconstruction.  
The discharge diagnosis was right anterior cruciate ligament 
insufficiency.

At a hearing in July 1990 the veteran testified to the effect 
that he had had continuous problems with the right knee since 
separation from service.

In September 1990, the veteran a underwent medical 
examination at a VA medical facility.  It was noted that his 
right knee postoperative course was unremarkable, but the 
veteran continued to have some right knee pain.  Examination 
of the right knee showed a well healed and nontender recent 
surgical scar.  There was minimal soft tissue swelling over 
the anterior aspect of the right knee joint.  Range of motion 
was from 0 to 100 degrees with pain in the knee with full 
flexion as well as with full extension.  There was minimal 
subpatellar crepitance palpable in the joint, but no clinical 
instability of the knee was found.  He could not stand and 
bear full weight on the right leg.  He could not heel and toe 
walk or squat because of pain and limited motion in the right 
knee joint.  He appeared to have normal muscular development 
and strength in the right leg.  X-rays of the right knee 
revealed changes most likely associated with anterior 
cruciate ligament repair within the right knee with multiple 
osteochondromas.  The impression was postoperative right knee 
with reconstruction of the anterior cruciate ligament with 
symptomatic limitation of motion.

The veteran underwent a VA medical examination in May 1997.  
He complained of medial joint line pain with instability that 
interfered with sports and daily living.  Examination of the 
right knee showed a well-healed anterior incision.  There was 
negative anterior drawer.  He had a 2+ pivot shift test.  
There was no effusion, joint line tenderness, and no 
posterior drawer.  He had positive patellofemoral compression 
pain.  The impression was right knee with chronic anterior 
cruciate ligament deficiency, status post reconstruction with 
2+ pivot shift test and some residual instability.

The veteran underwent a medical examination of his right knee 
at a VA medical facility in March 1998.  He complained of 
instability and pain that prevented him from playing sports.  
There was no effusion.  He had mild medial joint line 
tenderness.  Range of motion was from zero to 140 degrees.  
He had very mild medial laxity.  There were an 8 centimeter 
and 4 centimeter and lateral incisions that were well healed.  
They were nontender.  There were no changes in sensation.  He 
had a mild positive Lachman's with a soft endpoint.  He had a 
mild pivot shift positive test.  X-rays showed evidence of 
prior cruciate ligament repair and multiple exostoses 
(osteochondromas) with little evidence of osteoarthritis.

The veteran underwent a medical examination of his right knee 
at a VA medical facility in November 1998.  He complained of 
constant right knee pain that was worse with activity.  Range 
of motion of the right lower extremity was within normal 
limits in all joints.  Sensation was decreased to pinprick 
and light touch over a small area on the lateral surface of 
the right knee.  All other dermatomes were within normal 
limits.  Muscle strength of the right lower extremity was 5/5 
in all joints.  Deep tendon reflexes were present and equal.  
The patella apprehension test was negative.  The Apley 
grinding test was negative.  There was no pain on palpation 
of any of the compartments of the right knee.  There was no 
evidence of any mediolateral or anteroposterior instability 
of the knee.  The drawer sign was negative.  Gait was 
completely nonantalgic without the use of any assistive 
device and there was no limp.  There were no other focal 
deficits.  The diagnosis was right knee pain with the only 
focal finding being a very small area of decreased sensation 
to pinprick and light touch over the lateral surface of the 
right knee.  There were no other significant focal 
neuromuscular or functional deficits at the time of this 
examination.  In an addendum to the report of this 
examination, the examiner noted that evidence in the 
veteran's claims folder was reviewed and it was concluded 
that the veteran did not have severe painful motion or 
weakness of the right knee.  It was noted that the veteran 
gave a history of increased right knee pain when the right 
knee was used repeatedly.  It was noted that the right knee 
did not exhibit any weakened movement, excess fatigability or 
incoordination at the time of the examination.


B.  Legal Analysis

The veteran's claim for a higher rating for the right knee 
disorder, initially evaluated as 20 percent disabling, is 
well grounded, meaning it is plausible.  The Board recognizes 
the assertions of the veteran to the effect that his recent 
VA medical examinations were inadequate because an MRI 
(magnetic resonance imaging) was not conducted in conjunction 
with the examinations, but none of the examiners recommended 
such a study.  Nor does a review of the evidence indicate 
that such a study is necessary to properly evaluate the 
veteran's right knee disability.  Hence, the Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence indicates the presence of osteochondromas of the 
right knee.  Benign new bone growths are rated as 
degenerative arthritis on the basis of limitation of motion.  
38 C.F.R. § 4.71a, Code 5015.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 10 
and 20 percent rating based on X-ray findings are not for 
application in rating conditions under diagnostic code 5015.  
Note (2) following diagnostic code 5003.

A 20 percent rating is warranted for instability of the knee 
that produces moderate impairment.  A 30 percent rating 
requires severe impairment.  38 C.F.R. § 4.71a, Code 5257.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

A longitudinal review of the evidence indicates that the 
veteran had some instability of the right knee prior to 
undergoing right anterior cruciate ligament reconstruction in 
May 1990.  The evidence, however, does not reveal right knee 
symptoms that produced more than moderate impairment prior to 
the surgery.

Since undergoing right knee surgery in May 1990, the veteran 
was found to have some painful motion in the right knee with 
full extension and extension at the time of a VA medical 
examination shortly after this surgery in September 1990.  
The report of this examination also indicates that the range 
of motion of the right knee was from zero to 100 degrees, 
considered noncompensable under diagnostic codes 5260 and 
5261.  Nor was instability of the right knee found at the 
time of this examination.  When examined at a VA medical 
facility in May 1997, no limitation of motion of the right 
knee was reported, but there was some instability of the 
right knee.  At the March 1998 VA medical examination, mild 
to moderate instability of the right knee was again found, 
but ranges of motion of the knee were normal.  X-rays of the 
right knee at this examination indicated the presence of 
osteochondromas, consistent with reports of prior X-rays, and 
a little evidence of arthritis, not previously indicated on 
the reports of prior X-rays.  In November 1998, the veteran 
underwent another VA medical examination and the examiner 
found no painful motion, weakened movement, excess 
fatigability, incoordination or other symptoms indicative of 
more than moderate functional impairment.  It was found that 
the veteran had normal range of motion of the right knee.  
While he complained of right knee pain, the only significant 
finding was decreased sensation to pinprick and light touch 
over a small area on the lateral surface of the right knee.

After consideration of all the evidence, the Board finds that 
the veteran's right knee disability is manifested primarily 
by pain, occasional mild to moderate instability, decreased 
sensation to pinprick and light touch over a small area on 
the lateral surface, and X-ray evidence of osteochondromas 
and slight arthritis that produce no more moderate functional 
impairment.  The evidence does not indicate the presence of 
limitation of motion of the right knee to support the 
assignment of a higher rating for the right knee disorder 
under diagnostic codes 5260 or 5261.  Nor does the evidence 
indicate the presence of instability or other symptoms that 
produce severe functional impairment.

The representative requests consideration of a separate 
evaluation for the arthritis of the right knee as held to be 
appropriate by the VA General Counsel for cases involving 
knee disabilities evaluated based on instability, but also 
having arthritis involving loss of motion.  VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  The Board has reviewed the evidence and 
finds that the veteran's arthritis of the right knee, first 
found at the time of the March 1998 VA examination, cannot be 
disassociated from the service-connected right knee 
disability.  Hence, the traumatic arthritis of the right knee 
is considered to be a manifestation of the service-connected 
disability.  The Board has also reviewed the evidence and 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and finds that the evidence does not show the presence 
of any limitation of motion of the right knee that would 
warrant a separate rating for arthritis of the right knee 
under diagnostic code 5010-5003 and 38 C.F.R. § 4.59 with the 
X-ray findings of arthritis.  Moreover, there is no 
objectively reported painful motion of the right knee in the 
reports of the veteran's VA medical examinations in 1998 to 
support a separate rating for the arthritis of the right knee 
under these criteria.  While some of the evidence indicates 
noncompensable limitation of motion of the right knee, that 
evidence was before 1998 when arthritis of the right knee was 
first found.  Hence, the Board finds that the preponderance 
of the evidence is against the claim for a higher rating for 
the right knee disability and a separate evaluation for the 
traumatic arthritis of the right knee.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, there is no current 
limitation of motion of the right knee and the examiner who 
conducted the November 1998 VA medical examination found no 
weakened movement, excess fatigability or incoordination, as 
noted above.  It appears that the veteran's right knee 
disorder is best evaluated as 20 percent disabling.

Nor does the evidence show manifestations of the disorder 
warranting a higher rating for this condition for a specific 
period or a "staged rating" at any time since the effective 
date of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Since the preponderance of the evidence is against the claim 
for a higher rating for the right knee disorder, initially 
evaluated as 20 percent disabling, the benefit of the doubt 
doctrine is not for application, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An higher rating for the post operative residuals of a right 
knee injury with osteochondroma and traumatic arthritis, 
initially evaluated as 20 percent disabling, is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

